UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the Month of June 2013 CAMTEK LTD. (Translation of Registrant’s Name into English) Ramat Gavriel Industrial Zone P.O. Box 544 Migdal Haemek 23150 ISRAEL (Address of Principal Corporate Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities and Exchange Act of 1934. Yes oNo x SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CAMTEK LTD. (Registrant) By: /s/ Moshe Eisenberg ————— Moshe Eisenberg, Chief Financial Officer Dated: June 18, 2013 Camtek Ltd. P.O.Box 544, Ramat Gabriel Industrial Park MigdalHa’Emek 23150,ISRAEL Tel: +972 (4) 604-8100Fax: +972 (4) 644-0523 E-Mail:Info@camtek.co.ilWeb site: http://www.camtek.co.il CAMTEK LTD. Moshe Eisenberg, CFO Tel: + Mobile: + moshee@camtek.co.il INTERNATIONAL INVESTOR RELATIONS CCG Investor Relations Ehud Helft / Kenny Green Tel: (US) 1 camtek@ccgisrael.com FOR IMMEDIATE RELEASE CAMTEK ENTERS INTO FRAME ENGAGEMENT FOR 10 SEMICONDUCTOR INSPECTION SYSTEMS WITH AN ASIAN OSAT COMPANY First order of over $2 million MIGDAL HAEMEK, Israel – June 18, 2013 – Camtek Ltd. (NASDAQ and TASE: CAMT), today announced that it has entered into a frame engagement for 10 semiconductor inspection systems with an Asian OSAT (outsourced semiconductor assembly and test) company.The first systems’ order, in excess of $2 million, will be installed during the second and third quarters, with expectations for additional systems' orders over the next few quarters. Camtek's line of automated wafer inspection systems enables semiconductor manufacturers, bumping houses and packaging foundries, to monitor processes and enhance yield by detecting defects. Camtek's systems deliver unparalleled 2D and 3D inspection and metrology capabilities for wafers, both before or after test, along the bumping process or after dicing, and address the specialized needs of the most advanced applications. Roy Porat, Camtek’s Chief Executive Officer, commented, “I am pleased with this order win. Such a significant order provides us with improved visibility and strengthens our market share at outsourced semiconductor assembly and test providers, companies which play an ever evolving and increasingly important role in the semiconductor packaging ecosystem.” ABOUT CAMTEK LTD. Camtek Ltd. provides automated and technologically advanced solutions dedicated to enhancing production processes and increasing yields, enabling and supporting customer’s latest technologies in the Semiconductors, Printed Circuit Boards (PCB) and IC Substrates industries. Camtek addresses the specific needs of these interconnected industries with dedicated solutions based on a wide and advanced platform of technologies including intelligent imaging, image processing, adaptive ion milling (AIM) and digital material deposition (DMD). Camtek's solutions range from micro-to-nano by applying its technologies to the industries' specific requirements. This press release is available at www.camtek.co.il This press release may contain projections or other forward-looking statements regarding future events or the future performance of the Company. These statements are only predictions and may change as time passes. We do not assume any obligation to update that information. Actual events or results may differ materially from those projected, including as a result of changing industry and market trends, reduced demand for our products, the timely development of our new products and their adoption by the market, increased competition in the industry, intellectual property litigation, price reductions as well as due to risks identified in the documents filed by the Company with the SEC.
